                        Case 1:18-cv-12161-LTS Document 4
                                                        3
                                                        5 Filed 12/26/18
                                                                12/24/18
                                                                01/10/19 Page 1 of 1
                                                                                   2

$25HY6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      6RXWKHUQ 'LVWULFW RI 1HZ <RUN
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                       &DUPHOR (QJOLVK                               
                                                                      
                                                                      
                                                                      
                            Plaintiff(s)                              
                                                                      
                                 Y                                         &LYLO$FWLRQ1R
                                                                      
                                                                      
               0DVWRXU *DOOHULHV ,QF                               
         *HRUJH 0DVWRXU DQG -RVHSK 0DVWRXU                          
                                                                      
                           Defendant(s)                               

                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 0DVWRXU *DOOHULHV ,QF *HRUJH 0DVWRXU DQG -RVHSK 0DVWRXU
                                           &2 1<6 6HFUHWDU\ RI 6WDWH
                                            6WDWH 6WUHHW
                                           $OEDQ\ 1< 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

         :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RXQRWFRXQWLQJWKHGD\\RXUHFHLYHGLW²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3DRU²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH $EGXO +DVVDQ /DZ *URXS 3//&
                                            +LOOVLGH $YHQXH
                                           4XHHQV 9LOODJH 1< 
                                           7HO 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                               CLERK OF COURT

             12/26/2018                                                              /s/ J. Gonzalez
                                                                                            Gonz
'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                         Signatur
Case 1:18-cv-12161-LTS Document 5 Filed 01/10/19 Page 2 of 2
